                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KEINALD V. PARNELL,

                    Petitioner,                                8:19CV32

      vs.
                                                          MEMORANDUM
SCOTT R. FRAKES,                                           AND ORDER

                    Respondent.


       This matter is before the court on Petitioner’s “Motion of Objection and
Denial of Respondents Request for Time Extension filed on September 5, 2019.1
(Filing No. 13.) Petitioner objects to Respondent’s request for an extension of time
(filing no. 11) filed on August 28, 2019, claiming that all of Respondent’s filings
were due August 1, 2019, and Respondent is attempting “to further obstruct the
justice of this court” by requesting an extension. (Filing No. 13.)

       Upon consideration, the court will deny Petitioner’s objection. First,
Respondent was only required to file a motion for summary judgment or state court
records in support of an answer by August 1, 2019. (See TEXT ORDER Docket
No. 9.) Respondent filed the state court records on July 31, 2019, and, in
accordance with the court’s progression order, Respondent had 30 days, or until
August 30, 2019, to file his answer and supporting brief. (Filing No. 6 at CM/ECF
p. 5, ¶ 4.B.) Second, the court has already determined that Respondent’s request
for an extension should be granted and entered an order to that effect on August
30, 2019. (See TEXT ORDER Docket No. 12.) Respondent’s answer and


      1
        When originally filed, Petitioner’s objection was unsigned, and the clerk’s office
entered a Text Notice of Deficiency directing Petitioner to correct the signature
deficiency within 15 days. Petitioner corrected the deficiency on September 12, 2019.
(See Docket Entry, Filing No. 13.)
supporting brief are due September 13, 2019, and after Respondent’s brief is filed,
Petitioner shall have 30 days to file and serve a brief in response.

      IT IS THEREFORE ORDERED that Petitioner’s motion (filing no. 13) is
denied.

      Dated this 12th day of September, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
